Denied and Opinion Filed November 21, 2019




                                             In The
                                  o.tourt of Appeals
                        1JZift4 llistrirt of wcxas at llallas
                                      No. 05-19-01425-CV

                IN RE THE TEXAN AND LIFESITENEWS.COM, Relators

                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-15-09887

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Myers
       Before the Court is relators' November 19, 2019 emergency petition for writ of mandamus

and motion for emergency relief, and the responses of both real parties in interest. Based on the

motion for recusal attached to the response of real party Anne Georgulas, as well as the statements

in her response that the hearing scheduled for November 22, 2019 is cancelled, we deny without

prejudice the emergency petition for writ of mandamus and the motion for emergency relief. See

In re Blevins, 480 S.W.3d 542, 544 (Tex. 2013) (orig. proceeding).




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE